                                                                    i' !L_h.iJ
                                                            U.S. UiSTRiC I
                                                                 SAVANMAH DIV.
              IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA 2020               10 PH 3^25
                            SAVANNAH DIVISION

                                                          CLER
UNITED STATES OF AMERICA,                                              r: Of 6a:

V.                                          CASE NO. CR419-107


RONALD E. WILLIAMS,


     Defendant.




                                 ORDER


     Before   the   Court   is    the    Magistrate    Judge's    Report         and

Recommendation (Doc. 60), to which objections have been filed

(Doc. 70). In the report and            recommendation, the       Magistrate

Judge recommends that Defendant Ronald E. Williams' Motion to

Suppress Evidence (Doc. 30), Motion to Suppress Identification

(Doc. 31), Motion to Suppress Statements (Doc. 32), and Motion

for Pretrial Determination of Statutory Maximum (Doc. 34) be

denied. (Doc. 60 at 40.) After a careful de novo review of the

record in this case, the Court overrules Defendant's objections

and concurs with the report and recommendation. Accordingly,

the report and recommendation is ADOPTED as the Court's opinion

in this case and Defendant's motions are DENIED.


     In his objections. Defendant contends that his Motion to

Suppress   Evidence   (Doc.      30)    should   be   granted.   (Doc.      70.)

However, Defendant only asserts two novel arguments that are
